Exhibit 10.8
GREENVILLE FEDERAL FINANCIAL CORPORATION
AMENDED AND RESTATED
2006 EQUITY PLAN
AWARD AGREEMENT
     Greenville Federal Financial Corporation, a federally chartered stock
subsidiary holding company (the “Company”), hereby grants the following award
(this “Award”) with respect to common stock, par value $.01 per share, of the
Company (the “Shares”), to the Employee or Director named below. The terms and
conditions of this Award are set forth in this Agreement (which includes this
cover sheet) and in the Greenville Federal Financial Corporation Amended and
Restated 2006 Equity Plan (the “Plan”). Copies of the Plan and the Plan
prospectus are attached. A copy of this Award Agreement must be signed and
returned to the President or the Chief Financial Officer of the Company at its
executive offices within 60 days of the Grant Date or the Award will be deemed
forfeited.

             
Grant Date:
           
 
 
 
       
Type of Award:
  Nonqualified Stock Option        
 
  Incentive Stock Option  
 
   
 
  Retention Shares  
 
   
 
     
 
   

Name of Employee/Director:                                         
Number of Shares Covered by Award:                                         
If Option, Exercise Price per Share: $                    , which is not less
than 100% of the Fair Market Value of the Shares on the Grant Date.
Vesting Schedule: Subject to all of the terms and conditions set forth in this
Agreement and the Plan, your right to acquire Shares under this Award shall vest
as follows:

      Number of Full Years   Cumulative Percentage Beginning After Grant Date  
Vested
Less than one
  0 percent
One but fewer than two
  20 percent
Two but fewer than three
  40 percent
Three but fewer than four
  60 percent
Four but fewer than five
  80 percent
Five or more
  100 percent

If Option, Award Term: Ten years
By signing the cover sheet of this Agreement, the undersigned agree to all of
the terms and conditions described in this Agreement and in the Plan.

                     
Employee/Director:
      Company:                                   Signature       Signature    
 
                                          Typed or printed name       Typed or
printed name    
 
                   
 
          Its:        
 
             
 
   

 



--------------------------------------------------------------------------------



 



The Plan and Other Agreements
     The text of the Plan, as it may be amended from time to time, is
incorporated in this Agreement by reference. This Agreement (which includes the
cover sheet) and the Plan constitute the entire understanding between you and
the Company regarding this Award. Any prior agreements, commitments or
negotiations concerning this Award are superseded. In the event that any
provision in this Agreement conflicts with any term in the Plan, the term in the
Plan shall be deemed controlling. Certain capitalized terms used in this
Agreement are defined in the Plan. You are strongly urged to read the Plan and
the Plan prospectus in their entirety.
Vesting
     This Award may be exercised or will vest according to the schedule set
forth on the cover sheet.
Term
     If this Award is an Option, it shall expire in any event at the close of
business at the Company’s executive offices on the day before the ten-year
anniversary of the Grant Date, as shown on the cover sheet. If you are an
Employee, this Award will expire earlier if your employment by the Company or
any Related Entity (“Employment”) Terminates, as described below. If you are a
Director, this Award will expire earlier if your service as a Director
(“Service”) Terminates, as described below.
Termination due to Death or Disability
     If your Employment or Service Terminates because of your death or if you
become Disabled, (1) all Nonqualified Stock Options will be fully exercisable
and may be exercised at any time before the earlier of the expiration date
specified in this Agreement or one year after the date of your death or
Disability; (2) all Incentive Stock Options will be fully exercisable and may be
exercised at any time before the earlier of the expiration date specified in
this Agreement or one year after the date of your death or Disability; and
(3) all Retention Shares granted to you will be fully earned.
Termination for Cause
     If your Employment is Terminated (or is deemed to have been Terminated) for
Cause, all Awards that are outstanding (whether or not then vested or
exercisable) will be forfeited.
Termination for Any Other Reason
     If your Employment or Service Terminates for any reason other than because
of your death or Disability or because you were Terminated for Cause, any
Options that are outstanding on your Termination date and which are then
exercisable may be exercised at any time before the earlier of (1) the
expiration date specified in this Agreement or (2) three months after the
Termination date. All Options that are not then exercisable will

1



--------------------------------------------------------------------------------



 



terminate on the Termination date. All Retention Shares that are not yet earned
when you Terminate will terminate on the Termination date.
Other Events
     In the event that the Company becomes critically undercapitalized, becomes
subject to an enforcement action by the Office of Thrift Supervision, or
receives a capital directive, if you are a Director or officer of the Company,
you must, in accordance with Office of Thrift Supervision regulations, exercise
the portion of any Option that is outstanding as of that date and that is then
exercisable or automatically forfeit such portion of the Option.
Beneficiary Designation
     You may name a Beneficiary or Beneficiaries to receive or to exercise this
Award at your death, to the extent this Award is so vested or exercisable as set
forth elsewhere in this Agreement and the Plan. Such a designation may be done
only on the attached Beneficiary Designation Form and by following the rules in
that Form. The Beneficiary Designation Form need not be completed now and is not
required as a condition of receiving your Award. If you die without completing a
Beneficiary Designation Form or if you do not complete that Form correctly, your
Beneficiary will be your surviving spouse or, if you do not have a surviving
spouse, your estate.
No Rights to Continue as Employee or Director
     If you are an Employee, neither this Award nor this Agreement gives you the
right to continued Employment by the Company or any Related Entity. If you are a
Director, neither this Award nor this Agreement gives you the right to continued
Service as a director of the Board or a Related Board or to be nominated by the
Board to continue as a director of the Company or a Related Board.
Adjustments
     The Committee or Board, as applicable, shall adjust the number of Shares
covered by this Award and the Exercise Price per Share, if any, under certain
circumstances as provided in the Plan. Notwithstanding anything to the contrary
contained in this Agreement, this Award (and the vesting thereof) shall be
subject to the terms of the agreement of merger, liquidation or reorganization
in the event the Company becomes subject to such corporate activity. The
Committee also retains the right to amend the Plan and this Agreement without
your consent and without any additional consideration to you to the extent
necessary to avoid penalties arising under Code Section 409A, even if those
amendments reduce, restrict or eliminate rights granted under the Plan or this
Agreement (or both) before those amendments.
Transfer of Award
     Prior to your death, only you, your guardian or your legal representative
may exercise this Award, and you may not transfer or assign this Award.

2



--------------------------------------------------------------------------------



 



Withholding Taxes
     You will not be allowed to exercise this Award, if it is an Option, and you
will not receive earned Shares if this Award is Retention Shares, unless you
make arrangements acceptable to the Committee to pay any withholding or other
taxes that may be due as a result of the exercise or vesting of this Award or
the sale of Shares acquired under this Award.
Certain Provisions if this Award is an Option
Notice of Exercise. When you wish to exercise this Award, you must notify the
Company by delivering an appropriate “Notice of Exercise” to the Committee, in
care of either the President or the Chief Financial Officer of the Company at
the Company’s executive offices. A copy of such Notice of Exercise is attached
to this Agreement. Your notice must specify how many Shares you wish to purchase
(which must be a whole number of Shares) and how your Shares should be
registered (in your name only, or in your and your spouse’s names as joint
tenants or as joint tenants with right of survivorship). Your notice will be
effective when it is received by the Company at the Company’s executive offices.
If someone else wants to exercise this Award after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.
Form of Payment. When you submit your Notice of Exercise, you must include
payment of the Exercise Price per Share for the Shares you are purchasing.
Payment may be made in cash, a cashier’s check or a money order, or you may
exercise this Option by tendering Shares you already have owned for at least six
months and that have a Fair Market Value equal to the Exercise Price per Share
for the Shares you are purchasing.
Restrictions on Exercise and Resale. By signing this Agreement, you agree not to
exercise this Award or sell any Shares acquired under this Award at a time when
applicable laws, regulations or Company or underwriter trading policies prohibit
exercise, sale or issuance of Shares. The Company will not permit you to
exercise this Award if the issuance of Shares at that time would violate any law
or regulation. The Company shall have the right to designate one or more periods
of time, each of which shall not exceed 180 days in length, during which this
Award shall not be exercisable if the Committee determines, in its sole
discretion, that such limitation on exercise could in any way facilitate a
lessening of any restriction on transfer pursuant to the Securities Act of 1933,
as amended (the “Securities Act”), or any state securities laws with respect to
any issuance of securities by the Company, facilitate the registration or
qualification of any issuance of securities by the Company under the Securities
Act or any state securities laws, or facilitate the perfection of any exemption
from the registration or qualification requirements of the Securities Act or any
state securities laws for the issuance or transfer of any securities. Such
limitation on exercise shall not alter the Vesting Schedule set forth on the
cover page other than to limit the periods during which this Award shall be
exercisable.

3



--------------------------------------------------------------------------------



 



No Stockholder Rights. Neither you, nor your estate or heirs, shall have any
rights as a stockholder of the Company with respect to the Shares underlying
this Award until this Award has been exercised and a certificate for the Shares
being acquired has been issued. No adjustments will be made for dividends or
other rights if the applicable record date occurs before the certificate for the
Shares is issued, except as described in the Plan.
Certain Provisions if this Award is Retention Shares
Voting of Retention Shares. You are entitled to direct the Trustees with respect
to the voting of Retention Shares that have been awarded to you under this
Agreement but are still held in the Trust, whether or not such awarded Retention
Shares have been earned.

4